DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on April 21, 2022. Claims 32, 34-37, and 41-48 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 7C show(s) modified forms of construction in the same view.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 32, 34, 37, 41-43, and 46-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,714,217 (Chon et al.).
Regarding Claim 32, Chon et al. discloses (Col. 9 lines 12-55, Col. 9 line 66-Col. 10 line 3, Col. 10 lines 22-42; Figs. 13-18) a non-pneumatic tire (non-pneumatic wheel assembly 10-1), comprising: a tread (311); a support ring comprising a plurality of support ring elements (resilient rings 230-1a), each having the same diameter, wherein the plurality of support ring elements are coupled to one another by at least one strap (support body 230-1b); a hub (disc 120), wherein the tread, the support ring, and the hub are concentric; a plurality of base elements (rail plate 270) oriented between the tread (311) and the support ring (resilient ring 230-1a), wherein each of the base elements extends along the width of one of the support ring elements (the rail plate 270 extends past the resilient rings 230-1a in both axial and circumferential directions).
Regarding Claim 34, Chon et al. discloses the non-pneumatic tire of claim 32, as discussed above. Chon et al. further discloses (Col. 10 lines 22-42; Figs. 13-18) the plurality of base elements (rail plate 270) is circumferentially spaced from one another (it can be seen in Figs. 14-15 that the plurality of rail plates are circumferentially spaced from one another).
Regarding Claim 37, Chon et al. discloses the non-pneumatic tire of claim 32, as discussed above. Chon et al. further discloses (Col. 10 lines 22-42; Figs. 13-18) the plurality of base elements (rail plate 270) is substantially solid.
Regarding Claim 41, Chon et al. discloses the non-pneumatic tire of claim 32, as discussed above. Chon et al. further discloses (Col. 10 lines 22-42; Figs. 13-18) the plurality of base elements (rail plate 270) form a line of base elements aligned with each of the plurality of support ring elements (it can be seen in Figs. 14-16 that the rail plate 270 is aligned with each of the plurality of resilient rings 230-1a, and that the rail plates 270 are lined up in the circumferential direction).
Regarding Claim 42, Chon et al. discloses (Col. 9 lines 12-55, Col. 9 line 66-Col. 10 line 3, Col. 10 lines 22-42; Figs. 13-18) a non-pneumatic tire (non-pneumatic wheel assembly 10-1), comprising: a tread (311); a support ring comprising a plurality of support ring elements (resilient rings 230-1a), each having the same diameter, wherein the plurality of support ring elements (resilient rings 230-1a) are coupled to one another by at least one strap (support body 230-1b); a hub (disc 120), wherein the tread, the support ring, and the hub are concentric; a plurality of base elements (rail plate 270) oriented between the tread (311) and the support ring (resilient rings 230-1a), wherein each of the base elements (rail plate 270) extends from an axially outer edge of one support ring element to the center of an adjacent support ring element (it can be seen in Figs. 16 and 18 that the rail plate 270 extends from an axially outer edge of one resilient ring 230-1a to the center of an adjacent resilient ring 230-1a and beyond).
Regarding Claim 43, Chon et al. discloses the non-pneumatic tire of claim 42, as discussed above. Chon et al. further discloses (Col. 10 lines 22-42; Figs. 13-18) the plurality of base elements (rail plate 270) is circumferentially spaced from one another (it can be seen in Figs. 14-15 that the plurality of rail plates are circumferentially spaced from one another).
Regarding Claim 46, Chon et al. discloses the non-pneumatic tire of claim 42, as discussed above. Chon et al. further discloses (Col. 10 lines 22-42; Figs. 13-18) the plurality of base elements (rail plate 270) is substantially solid.
Regarding Claim 47, Chon et al. discloses the non-pneumatic tire of claim 42, as discussed above. Chon et al. further discloses (Col. 9 line 47- Col. 10 line 3; Figs. 13-18) the support ring (resilient rings 230-1a) comprises three support ring elements (it can be seen in Figs. 16 and 18 that there are three resilient rings 230-1a).
Regarding Claim 48, Chon et al. discloses the non-pneumatic tire of claims 42 and 47, as discussed above. Chon et al. further discloses (Col. 10 lines 22-42; Figs. 13-18) each of the base elements (rail plate 270) extends from either: (1) an axially outer edge of a first support ring element to the center of an adjacent second support ring element or (2) an axially outer edge of a third support ring element to the center of the adjacent second support ring element (it can be seen in Figs. 16 and 18 that the rail plate 270 extends from an axially outer edge of one resilient ring 230-1a to the center of an adjacent resilient ring 230-1a and beyond).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 36 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. in view of US 20100307653 A1 (Delfino et al.).
Regarding Claim 36, Chon et al. discloses the non-pneumatic tire of claim 32, as discussed above.
Chon et al. does not disclose the plurality of base elements is substantially hollow.
However, Delfino et al. teaches (Para. [0042]-[0050]; Figs. 1-8) a non-pneumatic tire (non-pneumatic resilient wheel 10, 20, 30, 40) with a plurality of hollow base elements (connection cylinders 15 or 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-pneumatic tire disclosed by Chon et al. to have hollow base elements, such as taught by Delfino et al., in order to reduce the weight of the wheel.
Regarding Claim 45, Chon et al. discloses the non-pneumatic tire of claim 42, as discussed above. 
Chon et al. does not disclose the plurality of base elements is substantially hollow.
However, Delfino et al. teaches (Para. [0042]-[0050]; Figs. 1-8) a non-pneumatic tire (non-pneumatic resilient wheel 10, 20, 30, 40) with a plurality of hollow base elements (connection cylinders 15 or 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-pneumatic tire disclosed by Chon et al. to have hollow base elements, such as taught by Delfino et al., in order to reduce the weight of the wheel.
Allowable Subject Matter
Claims 35 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that Chon et al. does not disclose the base element only extends across the width of only one of its plurality of support ring elements. However, the claimed limitation requires that each of the base elements extends along the width of one of the support ring elements, and this limitation does not preclude the base element extending across multiple support ring elements. Therefore, Chon et al. discloses the base element (rail plate 270) extends along the width of one of the support ring elements (resilient rings 230-1a), as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617